Title: William C. Rives to James Madison, 6 December 1832
From: Rives, William Cabell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Orange Ct. H.
                                
                                 Dec. 6th 1832.
                            
                        
                        It is a great sacrifice & disappointment to us to pass so near you, without having it in our power to
                            pay our respects to Mrs. Madison & yourself. We are travelling in the public stage, with a brood of little ones
                            doubled in number since we had the pleasure of seeing you, & with a cumbrous accumulation of baggage, which render
                            a deviation from the highway entirely impracticable for us. We are compelled, therefore, to adjourn, for a short time, the
                            pleasure of again saluting Mrs. Madison & yourself, which has constantly been among the most cherished
                            anticipations of our return to our native land. As soon as I shall have looked around me at home, I shall hasten to enjoy
                            the pleasures of a visit to Montpelier, & if it should be possible, Mrs. Rives will certainly accompany me. In the
                            mean time, we have had the highest satisfaction in hearing of the improvement of your health, & the continuance of
                            Mrs. Madison’s unimpaired—
                        Mrs. Rives desires to offer her warmest salutations to Mrs. Madison & yourself, & begging
                            leave to add my own, I remain, my dear sir, with profound respect & devoted attachment your’s most truly
                        
                            
                                W C Rives.
                            
                        
                    